o.clUcMCOUmUmUCOCUMmNN CC OH Oe BU DN Gl

RO PO PR PO RN PR PD NY NVM FF RP FF HF HF Fe FO Ar dH hdhdUwe
oN OD oO BR WO NYO FF OD oO DB NN ODO OD FP WOW DY =

 

 

Case 14-50333-gs Doc 506 Entered 07/09/19 10:33:20 Page 1of2

RECEIVED
Anthony G. Thomas ANT FILE
7725 Peavine Peak Court .
Reno, NV 89523 2019 JUL -8 AM 9: 38
Tel: (408) 640-2795
E-mail: atemerald2@gmail.com aRRY ht v
TIAA T oe. RK

Debtor In Propria Persona
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA - RENO
Case No. BK-N-14-50333-GS
Case No. BK-N-14-60442-GS
(Jointly Administered)
CHAPTER 7
EXHIBIT LIST RE: EVIDENTIARY

HEARING RE: SALE OF THOMAS

IN RE: )
)
)
)
)
)
Debtors. ) EMERALD
)
)
)
)
)
)
)
)

ANTHONY THOMAS and
WENDI THOMAS
AT EMERALD, LLC

Date: July 19" 2019
Time: 1:00 p.m.

Judge: Hon. Gary Spraker
Courtrm: 2

PLEASE TAKE NOTE that Debtor Anthony G. Thomas hereby submits the
following Witness List for the Evidentiary Hearing captioned above:
1. DE 431 - 11-29-2018 - Declaration of Hudson Stremmel
DE 439 . 12-17-2018 - Motion to Continue/Reschedule Hearing - 214 pg.
DE 440 - Transcript re: Hearing held on 12-17-2018 - 25 pg.
DE 448 - Transcript re: Hearing held on 1-4-2019 - 48pg.
DE 455 - Declaration of Trustee filed on 2-4-2019 - 4pg.
DE 468 - Transcript of Hearing held on 2-22-2019 ~ 19 pg.
DE 475 - Thomas Request for JN filed on 3-14-2019 - 6pg.
DE 476 - Opposition Filed by Thomas on 3-14-2019 - 129 pg.

© ON ODA WRN

DE 482 - Request for Jud. Ntc. Filed on 3-15-2019 - 16pg

—_
o

DE 487 - Transcript re: Hearing held on 3-22-2019 -

_—
—_

DE 500 - Transcript re: Hearing held on 6-4-2019

1

4 Ls a Fo

 
—

oOo Oo oO NN OD oO F&F WH PD

NO RO RM PD PR NYO NYO KN KNY | | Ff FP FF Fe PFO AF hdh Khe
oOo nN OO Oo BR WO DB |= ODO O DB NN ODO oO fF W DY =

 

 

Case 14-50333-gs Doc 506 Entered 07/09/19 10:33:20 Page 2 of 2

12. DE __
13. DE
Dated:

- Rule 60(b)(4) Motion to Vacate Void Order

July 8" 2019. Respectfully submitted,

   
 

. Thomas
In Propria Persona

3

- Motion for Judicial Notice ISO Motion to Vacate Void Order

 

_TEBTUR ANTHONY G THOMAS S WITNESS LIST

 
